Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151125                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 151125
                                                                   COA: 325016
                                                                   Wayne CC: 75-000647-FC
  WALTER DAVID JONES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 10, 2015
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court for the
  defendant’s first-degree murder conviction, and we REMAND this case to the trial court
  for resentencing on that conviction under MCL 769.25 and MCL 769.25a. See Miller v
  Alabama, 567 US __; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012), and Montgomery v
  Louisiana, 577 US __; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016). In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2016
           p0321
                                                                              Clerk